Citation Nr: 1043120	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a joint disorder, including 
degenerative joint disease of the ankles, knees, hips, back, 
shoulders, elbows, and wrists.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from July 1973 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In March 2010, the Veteran testified during a 
hearing at the RO before the undersigned Veterans Law Judge.  In 
April 2010, the Board remanded the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

This case was previously remanded by the Board in April 2010.  
The Board instructed that the Veteran be scheduled for a VA 
orthopedic examination and that the examiner provide an opinion 
as to whether it is at least as likely as not (50 percent or 
greater probability) that any currently diagnosed degenerative 
joint disease of the ankles, knees, hips, back, shoulders, 
elbows, and/or wrists had its clinical onset during active 
service or is related to any in-service disease, event, or 
injury, to include the Veteran's work as a medical corpsman.  The 
examiner was also asked to provide an opinion as to whether it is 
at least as likely as not that the Veteran's degenerative joint 
disease was caused or aggravated by his service-connected PTSD.  
In providing this opinion, the examiner was asked to acknowledge 
the Veteran's contention that there is constant movement 
associated with his PTSD.  

In August 2010, this examination was conducted by a physician 
affiliated with the orthopedic surgery division of VA.  The 
claims file was available and reviewed by the examiner.  A 
physical examination was conducted.  X-rays were also taken which 
showed osteochondritis dessicans of the left ankle as well as 
degenerative changes of the low back.  A magnetic resonance 
imaging (MRI) revealed degenerative changes of the right 
shoulder.  The diagnoses made by this physician were 
spondylolisthesis of L4 and L5 with degenerative disease; 
strain/sprain of the hips; strain/sprain of the knees; right 
shoulder rotator cuff tendinopathy with under surface tear of the 
supraspinatus; degenerative changes of the acromioclavicular 
joint of the right shoulder; left shoulder sprain/strain; left 
elbow lateral epicondylitis and sprain/strain; right and left 
wrist sprain/strain.  

The examiner stated that having reviewed the claims file of 
several volumes and having examined the Veteran, it was the 
examiner's opinion that the Veteran had the conditions enumerated 
in the diagnoses.  However, he stated that there was no 
significant evidence in the service treatment records to show 
that there was any injury sustained while the Veteran was in 
service nor any aggravation of the injuries.  Therefore, the 
examiner indicated that it was less likely as not that the 
injuries and degenerative changes noted in the diagnostic 
impressions were caused by or the result of service-related 
conditions.  The examiner also stated that it was also less 
likely as not that they were caused by or the result of the PTSD, 
reasoning that there was no evidence in the medical literature 
either to show that arthritis is a cause of PTSD and it was less 
likely as not that the degenerative changes and injuries were 
aggravated beyond their normal progression as a result of the 
PTSD.  

A review of the examination report reveals that the examiner did 
not determine whether the claimed disabilities were the result of 
the Veteran's work as a medical corpsman in service or due to 
constant movement associated with his PTSD.  The examiner did not 
address those specific inquiries.  In addition, no opinion was 
rendered regarding the etiology of the left ankle diagnosis, 
osteochondritis dessicans of the left ankle.  

In light of the foregoing, further action is necessary in this 
case, in accordance with the previous Board remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, 
a remand by the Board confers on the Veteran the right to 
compliance with the remand orders).  An addendum should be 
obtained from the examiner who conducted the August 2010 VA 
examination, or, if that examiner is unavailable, from another VA 
examiner.  The specific inquires, as indicated, must be addressed 
and complete rationale must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the examiner 
who conducted the August 2010 VA 
examination, or, if that examiner is 
unavailable, from another VA examiner.  The 
examiner should review the claims folder 
prior to rendering the opinion.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed joint disorder of 
the ankles, knees, hips, back, shoulders, 
elbows, and/or wrists had its clinical 
onset during active service or is related 
to any in-service disease, event, or 
injury.

Specifically, the examiner should indicate 
if any of the Veteran's current diagnoses, 
including osteochondritis dessicans of the 
left ankle, are related to his work as a 
medical corpsman in service.  In so doing, 
the examiner should acknowledge and address 
the Veteran's contentions that working as a 
medic in service was physically strenuous 
and caused him to spend a lot of time in 
the field when he had to get on his knees 
with a patient and that it involved a lot 
of twisting, bending, stooping, and other 
awkward positions.  

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that any of the Veteran's current 
diagnoses, including osteochondritis 
dessicans of the left ankle, were either 
(a) caused by, or (b) aggravated by his 
service-connected PTSD, to include constant 
movement associated with his PTSD.  In 
providing this opinion, the examiner should 
acknowledge and address the Veteran's 
contentions that his hypervigilance, hyper 
awareness, and constant movement associated 
with his PTSD cause great wear and tear on 
his joints.  

The examiner should set forth the 
complete rationale for any conclusions 
reached.

2.  Review the medical opinion obtained above to 
ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner for completion of the 
inquiry.  

3.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


